 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY WAYNE JONES,                                 No. 2:17-cv-2002 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

20   § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

21          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

22   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

23   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

24   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

25   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

26   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

27   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

28
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3   I.      Screening Requirement

 4           The in forma pauperis statute provides, “Notwithstanding any filing fee, or any portion

 5   thereof, that may have been paid, the court shall dismiss the case at any time if the court

 6   determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

 7   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

 8   II.     Pleading Standard

 9           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

10   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

11   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

12   substantive rights, but merely provides a method for vindicating federal rights conferred

13   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

14           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

15   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

16   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

17   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

18           A complaint must contain “a short and plain statement of the claim showing that the

19   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

20   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

23   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial

24   plausibility demands more than the mere possibility that a defendant committed misconduct and,

25   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

26   III.    Plaintiff’s Allegations
27           At all times relevant to this action, plaintiff was a state inmate housed at California State

28   Prison in Sacramento, California (“CSP-Sac”). Plaintiff names as defendants Correctional Officer
                                                           2
 1   (“CO”) J. Lewis, CO M. Swain, Sergeant B. Cross, CO K. Lesmeister, CO M. Surace, CO P.P.

 2   Lelis, CO E. Rodriguez, CO J.M. Leathem, CO W. Richardson, Sergeant T. Gomez, Sergeant E.

 3   Baker, Sergeant M. Jones, Sergeant J.F. Robichaud, Lieutenant B. Johnson, Licensed Vocational

 4   Nurse (“LVN”) K. Long, Registered Nurse (“RN”) J. Maalihan, Dr. J. Ma, and Warden J.

 5   Macomber. All defendants are sued in their individual capacity, with Dr. Ma and Warden

 6   Macomber also sued in their official capacity. Plaintiff seeks injunctive relief, declaratory relief,

 7   and damages.

 8               Plaintiff’s allegations, which are set forth in a highly detailed 155-paragraph complaint,

 9   may be fairly summarized as follows:

10               A. Cell Move

11               Before initiating this action, plaintiff filed another § 1983 lawsuit against unidentified

12   CSP-Sac staff members1 (“the first lawsuit”). In retaliation for the first lawsuit, CO Lewis

13   threatened to move plaintiff from his assigned lower bunk to another cell with a mentally ill

14   inmate for a “gladiator type” cell move.

15               In response to CO Lewis’s threat, plaintiff submitted a CDCR 22 form on November 13,

16   2015. CO Lewis, in turn, moved plaintiff later that day from a cell with a lower bunk assignment

17   to a cell with an upper bunk assignment. CO Swain and Sgt. Cross participated in this retaliatory

18   cell move by falsifying documentation; manipulating plaintiff’s custody level, work assignment

19   and medical status; and discontinuing plaintiff’s lower bunk chrono.

20               B. Upper Bunk Assignment
21               When CO Lewis directed plaintiff to pack his belongings for the cell move, plaintiff told

22   him that he had a pre-existing medical condition and a long history of seizure disorder and

23   physical disabilities, meaning plaintiff would not be physically capable of occupying an upper

24   bunk. CO Lewis responded, “That’s not my problem, you [PLAINTIFF] should have thought

25   about that before.” Plaintiff then repeated this information to CO Swain, Sgt. Cross, and Lt.

26   Johnson. After discussing the issue amongst themselves, CO Cross told plaintiff that he would be
27

28   1
         It is not clear if any of the named defendants in this case are a party to the first lawsuit.
                                                                       3
 1   issued a Rules Violation Report (“RVR”) and housed in administrative segregation if he refused

 2   the move.

 3          Plaintiff arrived at his new cell and learned that his cellmate also had a lower bunk

 4   chrono. Plaintiff provided CO Lesmeister with a copy of his more recent lower bunk chrono, but

 5   this defendant ignored him. Plaintiff also informed defendants Richardson and Leathem that, due

 6   to his medical condition, he was physically incapable of occupying an upper bunk. These

 7   defendants responded that plaintiff’s cell move was a “Second Watch” issue.

 8          Plaintiff then sought the assistance of medical staff, who provided plaintiff with additional

 9   documentation of his lower bunk chrono that was effective through May 4, 2016. Plaintiff gave

10   this information to defendants Richardson, Leathem, Rodriguez, Cross, and Gomez. Each of these

11   defendants declined to assist plaintiff. When plaintiff threatened to submit an inmate grievance

12   against them, they responded with “you should do whatever you need to do.” Over the course of

13   the next few days, plaintiff again complained to defendants Rodriguez, Gomez, Cross, and Swain

14   of his medical chrono and problems with his upper bunk assignment to no avail.

15          On December 6, 2015, plaintiff fell while attempting to climb into the upper bunk, striking

16   his head and being rendered unconscious. When he awoke, he was taken to the medical clinic

17   where he was questioned by defendant Long. Long, however, did not get an opportunity to treat

18   plaintiff because defendant Baker ordered him back to his cell. Upon his return to his cell,

19   plaintiff began vomiting.

20          Later that same day, plaintiff suffered a seizure and fell from his upper bunk. When
21   plaintiff’s cellmate called “Man Down,” defendant Surace appeared and said she would inform

22   her supervisor since she needed to finish her count. Plaintiff stayed on the cell floor all night

23   despite Surace walking by to conduct counts several times that night.

24          The next day, plaintiff’s cellmate put cardboard on the window to gain attention of staff to

25   help plaintiff. When Surace and Jones arrived at the cell to have the window covering removed,

26   they were informed that plaintiff had been on the floor all night and needed medical attention.
27   They ignored this information. Later, defendant Lelis appeared at the cell and sounded a code for

28   a medical emergency. Custody and medical staff responded, including defendant Baker who
                                                        4
 1   grabbed plaintiff around both ankles and violently dragged him from inside the cell to outside of

 2   it.

 3           Plaintiff was again taken to the medical clinic where he was briefly questioned by

 4   defendant Maalihan. Maalihan did not evaluate or otherwise assess plaintiff, and defendant Baker

 5   ordered plaintiff to again return to his cell.

 6           Plaintiff was finally reassigned to a lower back following the intervention of the Facility

 7   Captain.

 8           As a result of the fall, plaintiff suffered pain in his neck and head that radiates out to his

 9   back and hips.

10           C. Medical Care

11           Prior to the December 6, 2015, fall, defendant Ma improperly discontinued plaintiff’s anti-

12   seizure medication without substitute, and he repeatedly refused to treat plaintiff’s chronic pain

13   and pre-existing shoulder and knee injury.

14           After the fall discussed above, Ma merely examined plaintiff and scheduled him for a

15   follow-up visit.

16           On January 27, 2016, Ma scheduled plaintiff for a MRI of his left shoulder and prescribed

17   pain medication (Tylenol with Codeine). The MRI revealed that plaintiff was suffering from a

18   chronic shoulder injury.

19           Over the next few months, Ma repeatedly prescribed and then either reduced or

20   discontinued plaintiff’s pain medication, often without notice and/or evaluation. On January 16,
21   2016, Ma re-prescribed plaintiff’s anti-seizure medication. After numerous complaints, plaintiff’s

22   pain medication was renewed on November 7, 2016.

23           On November 10, 2016, defendant Lelis denied plaintiff’s emergency request for medical

24   attention. This was done in retaliation for plaintiff filing grievances. Plaintiff was thus forced to

25   return to his cell in pain and suffering seizure-like symptoms. Thereafter, plaintiff suffered a mild

26   but long-lasting seizure.
27   ////

28   ////
                                                         5
 1           D. Inmate Grievances

 2                     a. Appeal 3845

 3           Plaintiff filed several grievances in response to the defendants’ conduct. His first, assigned

 4   Log No. SAC-C-15-03845 (“Appeal 3845”), concerned Lewis’s threat to move plaintiff to

 5   another cell for filing the first lawsuit. Cross reviewed this appeal at the first level of review and

 6   ultimately denied it after refusing to sign or accept plaintiff’s CDCR 22 form in support of his

 7   claims. This appeal was ultimately denied at the third level of third.

 8                     b. Appeal 4261

 9           Plaintiff next filed an inmate grievance, assigned Log No. SAC-C-15-04261 (“Appeal

10   4261”), accusing defendants Lewis, Swain, Cross and Johnson of a retaliatory cell move and

11   accusing Richardson, Leathem, Rodriguez, Gomez, Robichaud, and Ma of deliberate

12   indifference. This appeal was partially granted at the first level of review by Sergeant Scruggs;

13   Associate Warden Lynch signed off on this decision. Lt. Boe then denied it at the second level of

14   review, and Macomber signed off on this decision. This appeal was ultimately denied at the third

15   level of third.

16                     c. Appeal 0026

17           Plaintiff filed an inmate grievance, assigned Log No. SAC-C-16-00026 (“Appeal 0026”),

18   concerning his December 6, 2015, fall. Appeal 0026 was denied at the first level of review by

19   Sergeant Cook and Associate Warden Lynch. It was then denied at the second level of review by

20   Associate Warden Baughman. This appeal was ultimately denied at the third level of third.
21   Plaintiff accuses Baker of threatening him in response to this grievance.

22                     d. Appeal 1466

23           On April 12, 2016, plaintiff filed an inmate grievance, Appeal Log No. SAC-C-16-01466

24   (“Appeal 1466”), concerning allegedly falsified documents created by defendant Rodriguez. This

25   appeal was ultimately denied at the third level of review.

26   ////
27   ////

28   ////
                                                         6
 1                    e. Appeal 4210

 2             Plaintiff filed an inmate grievance, assigned Log No. SAC-C-16-0420 (“Appeal 4210”),

 3   concerning Lewis’s retaliatory conduct. This appeal was ultimately denied at the third level of

 4   review.

 5             E. Claims and Relief

 6             Based on these allegations, plaintiff brings the following claims:

 7                •   a First Amendment retaliation claim against Lewis, Swain, Cross, Rodriguez, and

 8                    Baker;

 9                •   an Eighth Amendment failure to protect claim against Lewis, Swain, Cross,

10                    Lesmeister, Surace, Lelis, Rodriguez, Leathem, Richardson, Gomez, Baker, Jones,

11                    Robichaud, Johnson, Long, Maalihan, Ma, and Macomber;

12                •   an Eighth Amendment medical indifference claim against Lewis, Swain,

13                    Lesmeister, Surace, Lelis, Rodriguez, Leathem, Richardson, Cross, Gomez, Baker,

14                    Jones, Robichaud, Johnson, Long, Maalihan, Ma, and Macomber;

15                •   a Fourteenth Amendment due process claim against Lewis, Swain, Cross,

16                    Lesmeister, Surace, Lelis, Rodriguez, Leathem, Richardson, Gomez, Baker, Jones,

17                    Robichaud, Johnson, Long, Maalihan, Ma, and Macomber;

18                •   a Fourteenth Amendment equal protection claim against Lewis, Swain, Cross,

19                    Lesmeister, Surace, Lelis, Rodriguez, Leathem, Richardson, Gomez, Baker, Jones,

20                    Robichaud, Johnson, Long, Maalihan, Ma, and Macomber; and
21                •   a conspiracy claim pursuant to 42 U.S.C. §§ 1985(3) and 1986 against Lewis,

22                    Swain, Cross, Rodriguez, and Johnson.

23             By way of relief, plaintiff seeks injunctive relief to include the requirement that all staff

24   honor his lower and upper bunk chronos and that he be provided with adequate means to climb in

25   and out of upper bunks; declaratory relief; and damages.

26   ////
27   ////

28   ///
                                                           7
 1   IV.    Discussion

 2          A. Rule 8’s Brevity Requirement

 3          Plaintiff’s complaint is 155 paragraphs of incredibly detailed—oftentimes unnecessarily

 4   excessive—factual allegations asserted against 19 defendants. Generally, Rule 8 of the Federal

 5   Rules of Civil Procedure mandates that a complaint include a “short and plain statement of the

 6   claim,” Fed. R. Civ. P. 8(a)(2), and that each allegation “be simple, concise, and direct.” Fed. R.

 7   Civ. P. 8(d)(1). A complaint that is so confusing that its “'true substance, if any, is well

 8   disguised’” may be dismissed for failure to satisfy Rule 8. Hearns v. San Bernardino Police

 9   Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008) (quoting Gillibeau v. City of Richmond, 417 F.2d

10   426, 431 (9th Cir. 1969)); see also McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996)

11   (“Something labeled a complaint but written ... prolix in evidentiary detail, yet without simplicity,

12   conciseness and clarity as to whom plaintiffs are suing for what wrongs, fails to perform the

13   essential functions of a complaint.”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th

14   Cir. 1981) (affirming a dismissal with prejudice for failure to comply with Rules 8(a) and 8(e),

15   finding that both the original complaint and an amended complaint were “verbose, confusing and

16   conclusory”).

17          In McHenry, the Ninth Circuit affirmed the Rule 8 dismissal of a complaint that was

18   “argumentative, prolix, replete with redundancy, and largely irrelevant” and provided an example

19   of a properly pleaded claim, which could be “read in seconds and answered in minutes.” 84 F.3d

20   1177-78. That is not how plaintiff’s complaint reads here. To the contrary, plaintiff’s 155-
21   paragraph complaint required this Court to dedicate an unusually long time to determine what

22   exactly plaintiff was alleging against each individual defendant. Not only are this Court’s

23   resources already strained from the workload in one of the busiest districts in this county, but it

24   has taken away from the Court’s ability to dedicate time and resources to other, equally important

25   cases. Should plaintiff decide to amend his complaint, he is hereby forewarned that his allegations

26   must indeed comply with Rule 8 lest the amended pleading be dismissed.
27   ////

28   ////
                                                         8
 1           B. Eleventh Amendment Immunity

 2           Plaintiff brings this action against Ma and Macomber in their individual and official

 3   capacities. Plaintiff, who seeks damages and injunctive relief, is hereby informed that “[t]he

 4   Eleventh Amendment bars suits for money damages in federal court against a state, its agencies,

 5   and state officials in their official capacities.” Aholelei v. Dep’t. of Pub. Safety, 488 F.3d 1144,

 6   1147 (9th Cir. 2007) (citations omitted). However, the Eleventh Amendment does not bar suits

 7   seeking damages against state officials in their personal capacities. Hafer v. Melo, 502 U.S. 21,

 8   30 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003). Thus, plaintiff may only proceed

 9   against the defendants in their individual capacities for monetary damages and in their official

10   capacities for injunctive relief.

11           C. Supervisory Liability

12           Any claim asserted against a supervisory defendant based solely on his or her supervisory

13   status necessarily fails. This is because liability may not be imposed on supervisory personnel for

14   the actions or omissions of their subordinates under the theory of respondeat superior. Iqbal, 556

15   U.S. at 676-77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v.

16   City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297 F.3d 930, 934 (9th

17   Cir. 2002). Supervisors may be held liable only if they “participated in or directed the violations,

18   or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045

19   (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v.

20   Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Plaintiff may also allege the supervisor “implemented
21   a policy so deficient that the policy ‘itself is a repudiation of constitutional rights’ and is ‘the

22   moving force of the constitutional violation.’” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)

23   (internal citations omitted).

24           D. First Amendment Retaliation

25                   a. Legal Standard

26           “Within the prison context, a viable claim of First Amendment retaliation entails five
27   basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

28   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
                                                          9
 1   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

 2   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and

 3   citations omitted).

 4           Plaintiff must allege facts that support a reasonable inference that plaintiff’s exercise of

 5   his constitutionally protected rights was the “substantial” or “motivating” factor behind the

 6   defendant’s challenged conduct. See Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th

 7   Cir. 1989) (citing Mt. Health City School Dist. Bd. of Educ. v. Doyle, 419 U.S. 274, 287 (1977)).

 8   Mere allegations of retaliatory motive or conduct will not suffice. A prisoner must “allege

 9   specific facts showing retaliation because of the exercise of the prisoner’s constitutional rights.”

10   Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990).

11                   b. Analysis

12           Plaintiff has sufficiently alleged a First Amendment retaliation claim against Lewis,

13   Swain, Cross, Rodriguez, and Baker. He contends that, in retaliation for filing another complaint

14   and/or a grievance, CO Lewis threatened to move—and then did move—plaintiff from his

15   assigned lower bunk to an upper bunk in another cell. Then, in response to a grievance plaintiff

16   filed regarding CO Lewis’s threat, CO Swain and Sgt. Cross participated in the retaliatory cell

17   move by falsifying documentation; manipulating plaintiff’s custody level, work assignment and

18   medical status; and discontinuing plaintiff’s lower bunk chrono. These allegations are sufficient

19   to state a claim.

20           E. Eighth Amendment Failure to Protect
21                   a. Legal Standard

22           A failure to protect claim under the Eighth Amendment requires a showing that “the

23   official [knew] of and disregard[ed] an excessive risk to inmate . . . safety.” Farmer v. Brennan,

24   511 U.S. 825, 837 (1994). “Whether a prison official had the requisite knowledge of a substantial

25   risk is a question of fact subject to demonstration in the usual ways, including inference from

26   circumstantial evidence, . . . and a factfinder may conclude that a prison official knew of a
27   substantial risk from the very fact that the risk was obvious.” Id. at 842 (citations omitted). The

28   duty to protect a prisoner from serious harm requires that prison officials take reasonable
                                                        10
 1   measures to guarantee the safety and well-being of the prisoner. Id. at 832-33; Frost v. Agnos,

 2   152 F.3d 1124, 1128 (9th Cir. 1998). Because “only the unnecessary and wanton infliction of

 3   pain implicates the Eighth Amendment,” plaintiff must allege facts showing the defendant acted

 4   with a “sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (internal

 5   quotation marks, emphasis, and citations omitted).

 6                  b. Analysis

 7          Plaintiff summarily asserts a failure to protect claim against Lewis, Swain, Cross,

 8   Lesmeister, Surace, Lelis, Rodriguez, Leathem, Richardson, Gomez, Baker, Jones, Robichaud,

 9   Johnson, Long, Maalihan, Ma, and Macomber. None of the allegations in the complaint, however,

10   satisfy the requirements set forth above. To the extent plaintiff accuses the defendants of failing

11   to protect him from a fall due to his assignment to an upper bunk despite a medical order that

12   plaintiff be assigned a lower bunk, these allegations are more properly asserted as an Eighth

13   Amendment medical indifference claim, discussed infra.

14          F. Eighth Amendment Medical Indifference

15                  a. Legal Standard

16          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

17   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

18   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

19   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

20   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy
21   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

22   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.Dated:

23          If a prisoner’s Eighth Amendment claim arises in the context of medical care, the prisoner

24   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

25   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

26   two elements: “the seriousness of the prisoner’s medical need and the nature of the defendant’s
27   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

28   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
                                                       11
 1          A medical need is serious “if the failure to treat the prisoner’s condition could result in

 2   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

 3   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

 4   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.

 5   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

 6   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

 7   825, 834 (1994).

 8          If a prisoner establishes the existence of a serious medical need, he must then show that

 9   prisoner officials responded to the serious medical need with deliberate indifference. See Farmer,

10   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

11   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

12   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

13   Cir. 1988).

14          Before it can be said that a prisoner’s civil rights have been abridged with regard to

15   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

16   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

17   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

18   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

19   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth

20   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
21   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

22   the prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.

23          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

24   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

25   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

26   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;
27   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep’t, 865 F.2d 198,

28   200 (9th Cir. 1989); Shapley v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.
                                                       12
 1   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 2   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

 3   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

 4            Finally, mere differences of opinion between a prisoner and prison medical staff or

 5   between medical professionals as to the proper course of treatment for a medical condition do not

 6   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

 7   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

 8   F.2d 1337, 1344 (9th Cir. 1981). Similarly, a showing of nothing more than a difference of

 9   opinion as to the need to pursue one course of treatment over another is generally insufficient to

10   establish deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1058, 1059-60 (9th Cir.

11   2004). To prevail on an Eighth Amendment claim involving choices between alternative courses

12   of treatment, a prisoner-plaintiff must show that the course of treatment the doctors chose was

13   medically unacceptable under the circumstances and that they chose this course in conscious

14   disregard of an excessive risk to plaintiff’s health. Toguchi, 391 F.3d at 1058; Jackson v.

15   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

16                   b. Analysis

17            Plaintiff alleges that he had a valid medical chrono for a lower bunk; that he made Lewis,

18   Swain, Cross, Lesmeister, Johnson, Rodriguez, Leathem, Richardson, and Gomez aware of this

19   medical chrono and his inability to safely occupy an upper bunk; and that these defendants

20   ignored and/or improperly modified the chrono. As a result, plaintiff fell and was injured. These
21   allegations are sufficient to state a claim. See Akhtar v. Mesa, 698 F.3d 1202, 1213-14 (9th Cir.

22   2012).

23            Plaintiff also accuses Baker of denying him medical care after his December 6, 2015, fall.

24   Similarly, when plaintiff suffered a seizure later that same day, Surace and Jones were aware of

25   plaintiff’s need for medical attention, but they ignored plaintiff. Plaintiff may proceed on these

26   allegations.
27            Next, plaintiff accuses Ma of improperly discontinuing his anti-seizure and pain

28   medication multiple times, often without notice and/or evaluation. Standing alone, these bare
                                                       13
 1   allegations do not suggest deliberate indifference so much as negligence or even medical

 2   malpractice. It is axiomatic that medical malpractice, even when colored with gross negligence,

 3   does not violate the Eighth Amendment “merely because the victim is a prisoner.” Estelle, 429

 4   U.S. at 106; see, e.g., Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Clement v. Gomez, 298

 5   F.3d 898, 904-05 (9th Cir. 2002); Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc).

 6   Rather, “there must be a conscious disregard of a serious risk of harm for deliberate indifference

 7   to exist.” Toguchi, 391 F.3d at 1059 (internal citations omitted). Without further context, these

 8   allegations do not state a claim.

 9           Several of plaintiff’s other allegations also fail. For example, plaintiff’s claim that Lewis

10   denied his November 10, 2016, emergency request for medical attention is too vague to proceed.

11   Plaintiff’s allegations as to Long and Maalihan fails because plaintiff alleges that they did not

12   evaluate or examine him upon Baker’s orders; their failure to examine plaintiff, then, cannot

13   reasonably be attributed to deliberate indifference. Plaintiff’s accusation against Lelis fails since

14   plaintiff alleges only that this defendant activated his personal alarm upon seeing that plaintiff

15   needed medical attention. Lastly, plaintiff’s claims against Robichaud and Macomber will be

16   analyzed infra.

17           G. Fourteenth Amendment Due Process

18           Plaintiff brings a due process claim against several individuals for their role in processing

19   his administrative grievances. Prisoners, however, do not have “a separate constitutional

20   entitlement to a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th
21   Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)). Prison officials are not

22   required under federal law to process inmate grievances in any specific way. Plaintiff’s claims

23   premised on the processing and/or review of his grievances do not state a cognizable claim for a

24   violation of his due process rights because there is no right to a particular grievance process or

25   response. See, e.g., Towner v. Knowles, 2009 WL 4281999, at *2 (E.D. Cal. Nov. 20, 2009)

26   (plaintiff failed to state claims that would indicate a deprivation of his federal rights after
27   defendant allegedly screened out his inmate appeals without any basis); Williams v. Cate, 2009

28
                                                         14
 1   WL 3789597, at *6 (E.D. Cal. Nov. 10, 2009) (“Plaintiff has no protected liberty interest in the

 2   vindication of his administrative claims.”).

 3          It appears this claim is also premised, in part, on falsified documents, which, standing

 4   alone, does not state a cognizable constitutional claim. See, e.g., Higgins v. Medina, 2009 WL

 5   3255268, *3 (E.D. Cal. 2009) (finding not cognizable plaintiff's due process claim arising from

 6   the falsification of reports and other documents relating to incident of excessive force because

 7   prisoners do not have an independent right, grounded in the Due Process Clause, to an accurate

 8   prison record).

 9          H. Fourteenth Amendment Equal Protection

10                     a. Legal Standard

11          The Equal Protection Clause requires persons who are similarly situated to be treated

12   alike. City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985); Shakur v.

13   Schriro, 514 F.3d 878, 891 (9th Cir. 2008). An equal protection claim may be established by

14   showing prison officials intentionally discriminated against a plaintiff based on his membership

15   in a protected class, Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690,

16   702–03 (9th Cir. 2009); Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), Lee v. City of

17   L.A., 250 F.3d 668, 686 (9th Cir. 2001), or similarly situated individuals were intentionally

18   treated differently without a rational relationship to a legitimate state purpose, Engquist v. Or.

19   Dep't of Agric., 553 U.S. 591, 601-02 (2008); Village of Willowbrook v. Olech, 528 U.S. 562,

20   564 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008).
21                     b. Analysis

22          Plaintiff claims that the defendants violated his rights under the Equal Protection clause

23   when they falsified the disciplinary and incident reports regarding his transfer to another cell and

24   his placement in an upper-tier bunk. But plaintiff does not allege any facts showing that he was

25   treated differently based on his membership in a protected class, or that similarly situated

26   individuals were treated differently. Accordingly, he has failed to state a claim for violation of his
27   rights under the Equal Protection clause.

28   ////
                                                        15
 1            I. Conspiracy

 2                   a. Legal Standard

 3            In the context of conspiracy claims brought pursuant to § 1983, a complaint must “allege

 4   [some] facts to support the existence of a conspiracy among the defendants.” Buckey v. County

 5   of Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992); Karim-Panahi v. Los Angeles Police

 6   Department, 839 F.2d 621, 626 (9th Cir. 1988). Plaintiff must allege that defendants conspired or

 7   acted jointly in concert and that some overt act was done in furtherance of the conspiracy. Sykes

 8   v. California, 497 F.2d 197, 200 (9th Cir. 1974).

 9            A conspiracy claim brought under § 1983 requires proof of “‘an agreement or meeting of

10   the minds to violate constitutional rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001)

11   (quoting United Steel Workers of Am. V. Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir.

12   1989) (citation omitted)), and an actual deprivation of constitutional rights, Hart v. Parks, 450

13   F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Oklahoma, 866 F.2d

14   1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the conspiracy need not know the

15   exact details of the plan, but each participant must at least share the common objective of the

16   conspiracy.’” Franklin, 312 F.3d at 441 (quoting United Steel Workers of Am., 865 F.2d at

17   1541).

18            Section 1985 proscribes conspiracies to interfere with an individual’s civil rights. To state

19   a cause of action under §1985(3), plaintiff must allege: (1) a conspiracy, (2) to deprive any person

20   or class of persons of the equal protection of the laws, (3) an act done by one of the conspirators
21   in furtherance of the conspiracy, and (4) a personal injury, property damage, or deprivation of any

22   right or privilege of a citizen of the United States. Gillispie v. Civiletti, 629 F.2d 637, 641 (9th

23   Cir. 1980); Giffin v. Breckenridge, 403 U.S. 88, 102-03 (1971). Section 1985 applies only where

24   there is a racial or other class-based discriminatory animus behind the conspirators’ actions.

25   Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992).

26            The Ninth Circuit has held that a claim under § 1985 must allege specific facts to support
27   the allegation that defendants conspired together. Karim-Panahi, 839 F.2d at 626. A mere

28
                                                         16
 1   allegation of conspiracy without factual specificity is insufficient to state a claim under 42 U.S.C.

 2   § 1985. Id.; Sanchez v. City of Santa Anna, 936 F.2d 1027, 1039 (9th Cir. 1991).

 3                   b. Analysis

 4           Plaintiff brings a conspiracy claim pursuant to 42 U.S.C. § 1985(3) and § 1986 against

 5   Lewis, Swain, Cross, Rodriguez, and Johnson. The complaint, however, is devoid of any factual

 6   allegations that there was some racial or class-based discriminatory animus by the defendants.

 7   Since plaintiff has not alleged a conspiracy claim under § 1985(3), he cannot state any claim for

 8   knowledge of and neglecting to prevent the conspiracy. Stephens v. Multnomah Cty. by &

 9   through Judicial Dep’t, 678 F. App’x 517, 519 (9th Cir. 2017) (“A claim can be stated under

10   section 1986 only if the complaint contains a valid claim under section 1985.”) (quoting Karim-

11   Panahi, 839 F.2d at 626).

12   V.      Conclusion

13           Plaintiff’s complaint states the following claims: (1) a First Amendment retaliation claim

14   against Lewis, Swain, Cross, Rodriguez, and Baker, and (2) an Eighth Amendment medical

15   indifference claim against Lewis, Swain, Cross, Lesmeister, Johnson, Rodriguez, Leathem,

16   Richardson, Gomez, Baker, Surace, and Jones. The remaining claims are not cognizable as pled.

17           The Court will grant Plaintiff the opportunity to file an amended complaint to cure noted

18   defects, to the extent he believes in good faith he can do so. Noll v. Carlson, 809 F.2d 1446,

19   1448-49 (9th Cir. 1987). Alternatively, Plaintiff may forego amendment and notify the Court that

20   he wishes to stand on his complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65
21   (9th Cir. 2004) (plaintiff may elect to forego amendment). If Plaintiff chooses this latter option,

22   the Court will issue findings and recommendations to dismiss the non-cognizable claims.

23           If Plaintiff does not wish to file an amended complaint, and he is agreeable to proceeding

24   only on the claims found to be cognizable, he may file a notice informing the Court that he does

25   not intend to amend, and he is willing to proceed only on his cognizable claims. The undersigned

26   will then recommend that his remaining claims be dismissed.
27           If Plaintiff chooses to amend, he must demonstrate that the alleged acts resulted in a

28   deprivation of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient
                                                         17
 1   factual matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550

 2   U.S. at 555). Plaintiff should note that although he has been given the opportunity to amend, it is

 3   not for the purposes of adding new claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 4   “buckshot” complaints). Plaintiff should carefully read this screening order and focus his efforts on

 5   curing the deficiencies set forth above.

 6          If Plaintiff files an amended complaint, it should be brief, Fed. R. Civ. P. 8(a), but it must

 7   state what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

 8   Iqbal, 556 U.S. at 676-677. Although accepted as true, the “[f]actual allegations must be [sufficient]

 9   to raise a right to relief above the speculative level. . . .” Twombly, 550 U.S. at 555 (citations

10   omitted).

11          Finally, an amended complaint supersedes the prior complaint, see Loux v. Rhay, 375 F.2d

12   55, 57 (9th Cir. 1967), and it must be “complete in itself without reference to the prior or superseded

13   pleading,” Local Rule 220.

14          Accordingly, it is HEREBY ORDERED that:

15          1.      The Clerk’s Office shall send Plaintiff a blank civil rights complaint

16                  form;

17          2.      Within thirty (30) days from the date of service of this order, Plaintiff must:

18                      a. File an amended complaint curing the deficiencies identified by the Court in

19                          this order, or

20                      b. Notify the Court in writing that he does not wish to file an amended
21                          complaint and he is willing to proceed only on the claims found to be

22                          cognizable in this order; or

23                      c. Notify the Court in writing that he wishes to stand on his complaint as

24                          written; and

25

26   ////
27   ////

28
                                                        18
 1                  3. If Plaintiff fails to comply with this order, the undersigned will recommend the

 2                       action be dismissed for failure to obey a court order and failure to prosecute.

 3
     Dated: March 7, 2019
 4

 5

 6

 7

 8

 9   /DLB7;
     DB/Inbox/Substantive/jone2002.scrn
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           19
